Citation Nr: 1631154	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the appellant's countable income was excessive for the receipt of VA death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had verified active duty from October 1968 to June 1970.  He died in December 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The case was previously before the Board in February 2016, when it was remanded for the representative to provide written argument.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  


REMAND

In February 2005, the Veteran filed a claim for service connection on a VA Form 21-526.  On this form he indicated that he served in the Marine Corps on active duty from 1968 to 1973.  The record contains a copy of his DD 214, which verifies active duty service in the Marine Corps from October 1968 to June 1970.  Service treatment records for this period of Marine Corps service have also been obtained.  

The electronic record indicate that the Veteran had a second period of service from February 1972 to January 1973 in the Army.  The electronic record indicates a service number for this period of time which is different from both his Social Security Number (SSN) and his verified Marine Corps service number.  Despite a notation in the electronic record that this second period of service is verified, there is no actual documentation in the record which verifies a second period of active duty service.  Service treatment records for this period of service are also not of record.  

Development to verify the second period of service and to obtain all available service treatment records and service personnel records for the second period of service is required before the Board decides the appeal for service connection for the cause of the Veteran's death.  

As indicated in the May 2012 statement of the case, the appellant has been denied entitlement to VA death pension benefits because her household income exceeded the limit for which benefits could be paid.  The evidence reveals that the appellant and her two dependent children are receiving benefits from the Social Security Administration (SSA).  The appellant has failed to provide VA with sufficient information with respect to her household income and expenses which could be used to reduce that income for pension purposes.  However, her income appears to be solely from SSA benefits.  As the appeal has been pending, at least one of the appellant's children appears to no longer be a minor dependent child for SSA benefits, which would reduce the household income.  Verification of the SSA benefits paid to the appellant and her two dependent children each year from 2008 to the present should be completed before the Board decides the death pension issue.

Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a complete copy of the Veteran's service personnel records for all periods of service, including his apparent period of service in the Army from February 1972 to January 1973.  Verification and documentation of the second period of service, including a copy of a DD 214 or other service personnel records, should be placed in the record.  Efforts to obtain the outstanding records should continue until it is determined that the records do not exist or further attempts to obtain the records would be futile.  If any requested records cannot be obtained, the efforts to obtain the records should be documented and the appellant and her representative should be notified and requested to submit any pertinent service records in their possession.  

2.  Undertake appropriate development to obtain all available service treatment records for the period of service from February 1972 to January 1973.  Efforts to obtain the outstanding records should continue until it is determined that the records do not exist or further attempts to obtain the records would be futile.  If any requested records cannot be obtained, the efforts to obtain the records should be documented and the appellant and her representative should be notified and requested to submit any pertinent service records in their possession.  

3.  Obtain from SSA an accounting of the benefits paid to the appellant and her dependent children for each year from 2008 to 2016.  

4.  The RO or AMC also should undertake any additional development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the appellant's claims for entitlement to death pension benefits and entitlement to service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

